





Exhibit 10.10




CONSENT, WAIVER AND ASSUMPTION OF VENTURE AGREEMENT




This Consent, Waiver and Assumption of Venture Agreement (this “Consent”) is
entered into as of this 28th day of February, 2014, by and between New Jersey
Mining Company, an Idaho corporation (“NJMC”) and Crescent Silver, LLC, a
Delaware limited liability company formerly known as HUSC, LLC (“Crescent”).




RECITALS




WHEREAS, NJMC and United Mine Services, Inc., an Idaho corporation (“UMS”) are
parties to a Venture Agreement, dated January 7, 2011 and attached hereto as
Exhibit A (the “Agreement”), regarding the expansion and operation of the New
Jersey Mill, a mineral processing facility; and




WHEREAS, United Silver Corp. (“USC”), the sole shareholder of UMS, and Crescent
previously entered into a Securities Purchase Agreement (the “Securities
Purchase Agreement”) pursuant to which, among other things, USC issued a secured
promissory note (the “USC Note”) to Crescent;




WHEREAS, UMS guaranteed USC’s repayment obligations under the USC Note pursuant
to a Subsidiary Guaranty, dated February 1, 2012 (the “Subsidiary Guaranty”);




WHEREAS, UMS’s obligations under the Subsidiary Guaranty are secured pursuant to
a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixtures
Filing, dated February 1, 2012 (the “Mortgage”) covering the certain real
property owned by UMS, and a Security Agreement, dated February 1, 2012 (the
“Security Agreement”) covering all of UMS’s tangible and intangible personal
property, and a Blocked Accounts Agreement (the “Accounts Agreement” and
together with the Mortgage and Security Agreement, the “Security Documents”)
each executed in favor of Crescent;




WHEREAS, USC defaulted on its obligations under the Securities Purchase
Agreement and the USC Note, and pursuant to an application by Crescent for the
appointment of Duff & Phelps Canada Restructuring Inc. (“D&P”) as receiver and
manager over all of the property, assets and undertakings of USC in accordance
with section 243 of the Bankruptcy and Insolvency Act (Canada) and section 101
of the Courts of Justice Act (Ontario) the Ontario Superior Court of Justice
appointed D&P as receiver over USC (the “Receivership”);




WHEREAS, in connection with the Receivership, UMS intends to enter into a
Consensual Foreclosure Agreement (the “Foreclosure Agreement”) with Crescent and
execute a Deed in Lieu of Foreclosure (the “Deed in Lieu of Foreclosure” and
together with the Foreclosure Agreement, the “Foreclosure Documents”) in favor
of Crescent, pursuant to which UMS will transfer all of its right, title and
interest in and to substantially all of its assets, including, without
limitation, the Agreement, to Crescent (the “Collateral Transfer”);














--------------------------------------------------------------------------------







WHEREAS, the Agreement places certain restrictions and limitations on, and
provides certain Preemptive Rights (as defined in the Agreement) with respect
to, a transfer of an interest Agreement or a party’s Participating Interest or
the Assets (each as defined in the Agreement); and




WHEREAS, the parties desire to execute this Consent to provide for NJMC’s
consent to the transfer of UMS’s interest in the Agreement, including, without
limitation, with respect to its Participating Interest and the Assets, and to
provide for Crescent’s assumption of all of UMS’s rights and obligations under
the Agreement.




NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:




1.

Waiver and Consent.  NJMC hereby waives its rights to enforce any of the
restrictions, limitations or Preemptive Rights provided in the Agreement and
hereby consents to the transfer of all of UMS’s rights and obligations under the
Agreement, including, without limitation, with respect to its Participating
Interest and the Assets, to Crescent in connection with the Collateral Transfer.
This waiver and consent is applicable to the transfer and to Crescent’s
assumption of UMS’s rights under the Agreement only, and is not intended to
alleviate Crescent’s duty to seek consent under the Agreement should it
hereafter desire to assign its rights to a third party. NJMC gives its waiver
and consent without agreeing to be bound by any of the documents referred to
herein, except Exhibit A.




2.

Assumption.  Crescent hereby acknowledges the assumption of all of UMS’s rights
under the Agreement and hereby acknowledges the assumption of and agrees to
perform all of UMS’s obligations under the Agreement arising from and after the
date hereof.  Further, Crescent hereby agrees to pay to NJMC the amount of
dollars $42,580 (US Dollars), which represents the full amount of all balances
owed by UMS to NJMC as of the date of this Consent within (30) days following
the consummation of the Collateral Transfer.




3.

No Default.  NJMC hereby represents and warrants that there exists no default or
event of default under the Agreement with respect to the duties, obligations or
performance of UMS, and that there exists no condition, event, fact or
occurrence that, by service of notice or passage of time or both would
constitute an event of default on the part of UMS under the Agreement.




4.

No Amendments.  NJMC hereby represents and warrants that the Agreement, as
described above, has not been supplemented or amended in any respect, is valid
and in full force and effect, represents the entire agreement between the
parties thereto, and will continue in full force and effect from and after the
date hereof in accordance with its terms.




5.

Governing Law.  This Consent will be governed by and construed in accordance
with the laws of the State of Idaho and without regard to conflicts of law
doctrines.  














--------------------------------------------------------------------------------







6.

Counterparts.  This Consent may be executed in two (2) or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  This Consent may be executed by
facsimile signature.




[signature page follows]














--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Consent, Waiver and
Assumption of Venture Agreement effective as of the date first above written.




NEW JERSEY MINING COMPANY

CRESCENT SILVER, LLC







By: /s/ Grant Brackebusch

By: /s/ Nathaniel Klein




Name: Grant Brackebusch

Name:

Nathaniel Klein




Title: Vice President

 

Title: Manager














--------------------------------------------------------------------------------







EXHIBIT A




VENTURE AGREEMENT




[Intentionally Omitted]









